DETAILED ACTION
 
 
1.         This Final Office action is in reply to the Applicant amendment filed on 22 March 2022.
2.         Claims 1, 3-10, 12-19 have been amended.  Claims 2, 11 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.         Claims 1, 3-10, and 12-20 are currently pending and have been examined.  

Response to Amendment

In the previous office action, Claims 1-20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended now Claims 1, 3-10, and 12-20 to provide statutory support and the rejection is maintained.


Response to Arguments

Applicants’ arguments filed have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims 1, 3-10, and 12-20, Applicants argue that:  (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner maintains the rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicant submits that:  (2) Concordia et al. (Concordia) (US 2008/0086366) in view of Lagi et al. (Lagi) (US 2020/0065857) does not teach or suggest in amended Claim 1:  basically new amendments in conjunction with previous limitations.  With regard to argument (2), the Examiner respectfully disagrees.  As seen in the below maintained rejection, Concordia teaches most of these claim limitations with additional and specific citations from the Examiner.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 10, 12-14 are focused to a statutory category namely a “system” set having proper computer architecture components that support the claim limitations.  However “method” Claims 1, 3-9 and 15-20 still do not recite any computer architecture components to provide statutory support for the claim limitations.  The Examiner recommends amending at least the independent claims to recite in the body of the claims computer components in the manner of independent Claim 10 or from information recited in Applicant un-published Specification ¶’s 7-11, 28-32.  Despite this failure to pass Step 1, the Examiner continues the analysis.
Step 2A:  Prong One: Claims 1, 3-10, and 12-20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by (as represented here as independent Claim 1):

“receiving information from a content source;
converting the received information into a structured format;
applying one or more classifiers to the information in the structured format, the one or more classifiers identifying a portion of the structured format as being associated with a skill;
associating an individual with the skill based on the interaction of the individual with the portion of the structured format;
scoring an individual based on the individual’s interactions with the skill and other individuals’ interactions with the skill;
storing the score associated with the individual and each skill in a traversable graph, the traversable graph linking the individual to the skill based on the score; and
providing the score associated with the individual to a user interface of a display device” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: (a) Mathematical concepts – mathematical relationships; (b) Certain methods of organizing human activity --marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1, 3-10, and 12-20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally extract a skill from information associated with a content source and ranking an individual against other individual possessing the skill.  As currently recited, the step limitations are interpreted to be accomplished by a person or user.  Nothing in the claim elements precludes the steps from practically being performed as (a) Mathematical concepts – mathematical relationships; (b) Certain methods of organizing human activity --marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ un-published Specification ¶’s 7-11) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. “method” Claims 1-9 and 15-20 that failed Step 1 of this analysis do not recite any computer architecture components to provide statutory support for the claim limitations, whereas Claims 10-14 contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1, 3-10, and 12-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  “method” Claims 1-9 and 15-20 that failed Step 1 of this analysis do not recite any computer architecture components to provide statutory support for the claim limitations, whereas Claims 10-14 contain computer components that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea.  The additional elements of “processor; memory”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the system claims utilize a computer or other machinery (e.g., see Applicant un-published Specification ¶’s 7-11, 28-32) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “system 100” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Concordia et al. (Concordia) (US 2008/0086366) in view of Lagi et al. (Lagi) (US 2020/0065857).
  
With regard to Claims 1, 10, 15, Concordia teaches a method for extracting skills from work items (job, desired job, work activities) in a content source and then generating a skill score (a Job Seeker skill weight is assigned to each skill in the skill vector equal to the ratio of the skill component score for a given skill in the vector to the sum of skill component scores for all skills in the vector) for an individual based on the extracted skills (An example would be in the field of management consulting, where employees are hired from a wide variety of different backgrounds, and a potential hire's specific background is examined mostly as a reflection of the skill assets that he/she may possess. Another example would be temporary work or assistantships, where a small, specific set of skills may be essential for the accomplishment of a very specific set of tasks) (see at least paragraphs 4, 48, 57, 94), the method comprising:

receiving a work item from a content source, wherein the work item includes content created, edited, reviewed, or approved by the individual  (the Job Seeker may select his or her job title from a pre-defined list of job titles, such as by clicking on a job title in a drop-down menu. In an another embodiment, the Job Seeker may be presented with a series of drop-menus containing various job categories, from which he or she may select relevant categories to narrow down the field of possible job titles and eventually yield the job title appropriate to him or her (e.g., Life, Physical, and Social Sciences.fwdarw.Physical Sciences.fwdarw.Physicist). In the embodiment of the figure, the Job Seeker may enter his or her job title directly, such as by typing it into a text box. A Jobs database (see element 1019c of FIG. 10) of qualified job titles may then be queried based on the entered title 105. If no exact matches are found, then the Jobs database may be searched to find job titles with elements matching elements of the entered job title 110) (see at least paragraph 21);

associating a skill with a portion of the work item (skills specification; the Flash Search module itself extracts a job title from a set of Job Seeker profile information, for example, by extracting keywords from a resume or job listing description using an existing software-implemented keyword extraction algorithm such as Teragram Enterprise KnowledgeBase Extraction Enhancers) (see at least paragraphs 4, 18, 21, 24);

identifying one or more individuals (Job Seeker) that have interacted with the portion of work item (Based on these ratings, the Platform queries a selection of keywords associated with the job listing 255 and checks the stored Job Seeker profile information 260 to determine whether the keywords have been previously rated) (see at least paragraph 27, 48, 57, 94);

for one or more individuals, generating a skill score (keyword score; search score; skill vector; If the keyword has not been rated previously, it is appended to the Job Seeker profile with the associated score based on the Job Seeker's rating of the job listing 265; a Job Seeker skill weight is assigned to each skill in the skill vector equal to the ratio of the skill component score for a given skill in the vector to the sum of skill component scores for all skills in the vector.) for the skill based on a summation of instances in which each of the individuals created, edited, reviewed, or approved work items, from the content source, that are associated with the skill (the keyword score in the Job Seeker profile is modified and/or updated based on the new job listing rating 270;  a Job Seeker skill weight is assigned to each skill in the skill vector equal to the ratio of the skill component score for a given skill in the vector to the sum of skill component scores for all skills in the vector) and a normalization of the summation over a plurality of individuals associated with the skill(the Job Seeker skill weights for skills in the skill vector that match skills in a job listing may be summed to generate a search score for each job listing in the job listings database.  Job listings may then be ranked based on this search score, and highest ranking job listings may be served to the Job Seeker in response to the skills query) (see at least paragraphs 27, 48, Figures 5-9); 

storing each generated skill score for each individual and each skill based on the skill score (the Job Seeker skill weights for skills in the skill vector that match skills in a job listing may be summed to generate a search score for each job listing in the job listings database.  Job listings may then be ranked based on this search score, and highest ranking job listings may be served to the Job Seeker in response to the skills query) (see at least paragraph 48);

provide a skill score associated with one or more of the plurality of individuals to a display of a computing device (the Job Seeker skill weights for skills in the skill vector that match skills in a job listing may be summed to generate a search score for each job listing in the job listings database.  Job listings may then be ranked based on this search score, and highest ranking job listings may be served to the Job Seeker in response to the skills query; displaying information graphically to users) (see at least paragraphs 48, 87);

Concordia does not specifically teach in a traversable graph, the traversable graph linking each individual of the one or more individuals.  Lagi teaches in a traversable graph (knowledge graph), the traversable graph linking each individual of the one or more individuals (the system may begin with an entity node of the individual and may traverse the knowledge graph from the entity node via the relationships of the individual.  The system may traverse the knowledge graph to identify any other entities, relationships, or events that are somehow related to the individual and/or entities that are related to the individual) in analogous art of identifying individuals based on scoring for the purposes of:  “the system determines a recipient list based on the recipient profile and a knowledge graph.  In embodiments, the system may identify individuals in the knowledge graph having the one or more attributes to obtain the recipient list.  In embodiments, the system may generate a lead score for individuals having the one or more attributes and may select the recipient list based on the lead scores of the individuals (see at least paragraphs 189-192).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include METHODS AND SYSTEMS FOR AUTOMATED GENERATION OF                         PERSONALIZED MESSAGES as taught by Lagi in the system of Concordia , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	
With regard to Claims 3, 20, Concordia teaches wherein the content source is a version control repository for software and the work item is at least one of a pull request or commit associated with the version control repository for software (see at least paragraphs 21, 34).

With regard to Claims 4, 17, Concordia teaches associating a plurality of skills to/portion of the structure format of work item (see at least paragraph 93).

With regard to Claims 5, 12, 17, Concordia teaches wherein the skill score changes based on a difference in time between when the individual interacted with a portion of the work item and when the skill score is generated (see at least paragraph 48).

With regard to Claims 6, 18, Concordia teaches wherein the skill score decreases/decays over time (see at least paragraph 48).

With regard to Claim 7, Concordia teaches wherein each skill score, each skill, and each individual of the one or more individuals are stored/skills and individuals (see at least paragraph 48);
However, Concordia does not specifically teach in the traversable graph/are nodes of the graph.
Lagi teaches in the traversable graph (knowledge graph), are nodes of the graph (the system may begin with an entity node of the individual and may traverse the knowledge graph from the entity node via the relationships of the individual.  The system may traverse the knowledge graph to identify any other entities, relationships, or events that are somehow related to the individual and/or entities that are related to the individual) in analogous art of identifying individuals based on scoring for the purposes of:  “the system determines a recipient list based on the recipient profile and a knowledge graph.  In embodiments, the system may identify individuals in the knowledge graph having the one or more attributes to obtain the recipient list.  In embodiments, the system may generate a lead score for individuals having the one or more attributes and may select the recipient list based on the lead scores of the individuals (see at least paragraphs 189-192).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include METHODS AND SYSTEMS FOR AUTOMATED GENERATION OF                         PERSONALIZED MESSAGES as taught by Lagi in the system of Concordia , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to Claim 8, Concordia teaches:
receiving a skill corresponding to a skill score/for the received skill (see at least paragraph 27);
identifying an individual having a greatest skill score for the received skill (see at least paragraphs 27-30, 48); 
providing a result based on the individual having the greatest skill score for the received skill (see at least paragraph 48);

Concordia does not specifically teach traversing the traversable graph.  Lagi teaches traversing the traversable graph (knowledge graph; the system may begin with an entity node of the individual and may traverse the knowledge graph from the entity node via the relationships of the individual.  The system may traverse the knowledge graph to identify any other entities, relationships, or events that are somehow related to the individual and/or entities that are related to the individual) in analogous art of identifying individuals based on scoring for the purposes of:  “the system determines a recipient list based on the recipient profile and a knowledge graph.  In embodiments, the system may identify individuals in the knowledge graph having the one or more attributes to obtain the recipient list.  In embodiments, the system may generate a lead score for individuals having the one or more attributes and may select the recipient list based on the lead scores of the individuals (see at least paragraphs 189-192).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include METHODS AND SYSTEMS FOR AUTOMATED GENERATION OF                         PERSONALIZED MESSAGES as taught by Lagi in the system of Concordia , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to Claims 9, 16, Concordia teaches:
receiving additional information from the content source (see at least paragraph 21);
associating the skill to a portion of the received additional information (see at least paragraphs 4, 18, 21, 24, 48);
associating an additional individual to the skill based on the additional individual having created, edited, reviewed, or approved the respective associated portion of the received additional information (see at least paragraphs 27, 48, Figures 5-9);
for each individual of the one or more individuals and including the additional individual, generating a skill score based on a summation of one or more instances of the each individual being associated with the skill and a normalization of the summation over a plurality of individuals associated with the skill (see at least paragraphs 27, 48, Figures 5-9).

With regard to Claim 13, Concordia teaches wherein the score associated with the keyword for each individual decreases as the difference in time increases (see at least paragraph 48).

With regard to Claims 14, 19, Concordia teaches:
receive a search term from a user interface (see at least paragraph 21);
generate a search query based on the received search term (see at least paragraph 21);
provide a result to the user interface based on the search query, wherein the result includes the skill score associated with one or more of a plurality of individuals (see at least paragraph 21).

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 


	
	
	
	
	
	
	
	
	

	
	
	
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623